Citation Nr: 0634488	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  99-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for mastoiditis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Basic eligibility for non-service-connected pension 
benefits.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 29, 1996 to 
September 6, 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  The veteran 
failed to appear for his scheduled March 1999 RO hearing and 
May 2006 Travel Board hearing.

In addition, the veteran has not filed a notice of 
disagreement (NOD) to initiate an appeal of the RO's June 
2006 denial of his claim for service connection for various 
psychiatric disorders, and those issues are therefore not 
currently before the Board and will not be addressed in this 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200, 20.201, 20.302(a) (2006).


FINDINGS OF FACT

1.  The evidence reflects that the veteran does not currently 
have mastoiditis.

2.  The evidence reflects that the veteran does not currently 
have hearing loss for VA purposes.

3.  The evidence reflects only a single complaint of tinnitus 
at a September 1998 VA audiological examination, tinnitus was 
not diagnosed at a contemporaneous ear disease examination 
which contained normal findings, and there is no evidence 
that any tinnitus is otherwise related to service.

4.  The veteran served for fewer than 90 days and was not 
discharged or released from service for a disability that was 
or should have been adjudged service connected.


CONCLUSIONS OF LAW

1.  There is no current disability for which service 
connection for mastoiditis may be granted.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

2.  There is no current disability for which service 
connection for hearing loss may be granted.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

3.  Any tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

4.  The criteria for basic eligibility for non-service-
connected pension benefits have not been met. 38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. § 3.1(d), 3.3, 3.6, 3.321 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such those at issue on this appeal that were filed 
prior to its effective date but were finally decided 
thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court discussed 
both the timing and content of the VCAA's notice 
requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by new VCAA notification followed 
by readjudication of the claim.  Mayfield, 444 F.3d at 1333-
1334.  That is precisely what occurred here.  The RO's 
November 1998 rating decision took place before enactment of 
the VCAA, and, therefore, prior to any VCAA notification.  
However, since the RO's initial decision, the RO sent the 
veteran September 2003 and February 2006 VCAA-related 
letters.  These letters preceded the RO readjudication of the 
veteran's claims in its May and June 2006 supplemental 
statements of the case (SSOCs).  VA thus cured the timing 
problem by providing post-enactment VCAA notification 
followed by readjudication of the claims.  Mayfield, 444 F.3d 
at 1333-1334.

These letters also complied with the VCAA's requirements 
regarding the content of notification.  In the September 2003 
letter, the RO told the veteran it was working on his claims 
for service connection for mastoiditis and entitlement to a 
non-service connected pension, and explained how to establish 
entitlement to service connection including the showing of a 
current disability.  In an attachment entitled, "What is the 
Status of Your Claim and How You Can Help," the RO explained 
the respective responsibilities of VA and the veteran in 
obtaining additional Federal and non-Federal evidence in 
support of his claims.  The RO also told the veteran that it 
needed additional information and evidence from him, and 
wrote, in bold print on the first page of the letter: 
"Please send us any additional information or evidence 
within 30 days of this letter."  The RO's February 2006 
letter responded to the veteran's January 2006 letter in 
which he indicated he was confined to a psychiatric hospital 
and that he wished to "forfeit" his appeal.  The RO told 
the veteran that he did not need to drop his appeal because 
of not appearing at the Travel Board hearing.  Significantly, 
the RO also noted the veteran's pending appeal for 
entitlement to service connection for tinnitus and hearing 
loss as well as service connection for mastoiditis and a non-
service-connected pension.  The RO also told the veteran it 
would proceed with his appeal unless it heard from him to the 
contrary, and that it would request private records, which it 
was the veteran's responsibility to see that VA ultimately 
received, and that it was VA's responsibility to obtain all 
Federal Government records.  The RO thus complied with the 
VCAA's requirements regarding all of the claims on appeal, 
even though it did not use a single communication or 
consistent format to do so.  See Mayfield, 444 F.3d at 1333 
(VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used).

The RO also complied with the requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 484 (2006), by sending a 
March 20, 2006 letter explaining disability ratings and 
effective dates as well as including this information in its 
March 29, 2006 letter.

The RO also complied with VA's duty to assist.  The veteran 
identified many private health care providers who had 
provided treatment, mostly psychiatric in nature, to him.  
The RO sent initial requests to these providers and follow-up 
requests to those that did not provide medical records or 
otherwise respond.  See 38 C.F.R. § 3.159(c)(1) (2006) (VA 
must make reasonable efforts to obtain relevant private 
records, which will generally consist of an initial request 
and at least one follow-up request).  The RO also informed 
the veteran that these private care providers had not 
responded, and asked for his assistance in obtaining this 
evidence in a February 2006 letter and elsewhere.  In 
addition, when the Central New York Psychiatric Center 
indicated in a February 2006 letter that the veteran's 
authorization to release information needed to be witnessed 
in order for the records to be released, the RO sent the 
veteran March 2006 letter informing of this fact and 
enclosing the relevant form and asking the veteran to have it 
witnessed and complete the relevant sections of the form.  As 
the veteran did not complete the form, have his signature 
witnessed, or otherwise respond to the letter, the RO 
complied with the duty to assist in this regard.  38 C.F.R. 
§ 3.159(c)(1)(i),(ii) (2006) (veteran must cooperate fully 
with VA's reasonable efforts to obtain non-Federal records, 
including authorizing release of existing records in a form 
acceptable to the custodian holding them).  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street").

The RO also requested records from the Social Security 
Administration (SSA), and when SSA indicated that the records 
were in a disability determination center for which an 
authorization for release of information from the veteran was 
required, the RO sent the veteran a January 2005 letter 
asking him to complete and return an enclosed SSA consent for 
release of information form in order to obtain these records.  
As the veteran did not fill out this form or otherwise 
respond to this letter, the RO fulfilled its duty to assist 
with regard to these Federal records.  38 C.F.R. 
§ 3.159(c)(2)(i),(ii) (2006) (claimant must cooperate fully 
with VA's reasonable efforts to obtain relevant Federal 
records, including authorizing release of existing records in 
a form acceptable to the custodian or agency holding them); 
Wood v. Derwinski, 1 Vet. App. at  193.

In addition, the veteran indicated in his March 2006 VCAA 
notice response that he had no further information or 
evidence to give VA to substantiate his claim and asked that 
his claim be decided as soon as possible.  The RO therefore 
complied with the VCAA's duty to assist.

The Board also notes that, for the reasons explained below, 
the claim for a non-service connected pension must be denied 
as a matter of law based on the facts either as pleaded by 
the veteran or as demonstrated by his official records.  
Thus, non-compliance with the VCAA with regard to this claim, 
had it occurred, would have been non-prejudicial and not 
affected the outcome of the Board's decision. Manning v. 
Principi, 16 Vet. App. 534, 542- 43 (2002) (provisions of 
VCAA are not applicable in cases which are decided as a 
matter of law); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA not applicable where law, not factual evidence, 
is dispositive); Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law).

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In 
the present case, the evidence reflects that the veteran does 
not have mastoiditis, hearing loss, or tinnitus.

The veteran was diagnosed with episode mastoiditis in 
service.  However, the evidence of record reflects that the 
veteran does not currently have this disorder.  For example, 
at the September 1998 ear disease examination, the auricles, 
canals, and tympanic membranes were found to be normal, there 
was no rupture to the tympanum, and as to the mastoid, the 
examiner wrote: "History of mastoiditis in the past.  No 
mastoid tenderness now."  There was also no disturbance of 
balance or infection of the middle or inner ear, although 
fullness and fluid buildup of the right ear were noted.  The 
diagnosis indicated a history of mastoiditis and other 
problems, but did not diagnose any current disorder.  There 
were also no abnormalities noted on an April 1995 private CT 
scan of the brain, a September 1996 private treatment note 
stated regarding the veteran's past mastoiditis that he "is 
totally asymptomatic," and at December 1999 and January 2000 
examination reports of the White Memorial Medical Center, the 
head, ears, eyes, nose, and throat (HEENT) were normal, the 
diagnosis indicated that the veteran had no significant 
medical problems on examination, and the multiaxial category 
Axis III applicable to general medical conditions indicated 
that the veteran had no such conditions.  Thus, the evidence 
reflects that the veteran had mastoiditis in the past but 
that he does not have it now.  As there must be evidence of a 
current disability in order to warrant service connection, 
the benefit-of-the-doubt doctrine is not for application, and 
the claim for service connection for mastoiditis must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996); Brammer v. Derwinski, 3 Vet. App. at 225.

As to hearing loss, under VA law, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2006).  

On the September 1998 authorized VA audiological evaluation, 
the veteran's pure tone thresholds, in decibels, were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
10
25
5
10
13
Left ear
10
25
10
10
14

Maryland CNC speech audiometry revealed speech recognition 
ability of 96 percent in both ears.

Thus, since the auditory thresholds at all frequencies are 
less than 26 decibels at all frequencies and speech 
recognition scores are greater than 94 percent in both ears, 
the veteran does not have a hearing loss disability in either 
ear.  The VA examiner therefore correctly concluded under VA 
law that, notwithstanding the veteran's report of a long 
history of hearing loss, his hearing was within normal 
limits.  There are no subsequent audiometric results 
indicating that the veteran currently has hearing loss, and 
none of the subsequent VA or private treatment records, 
including those noted above, indicate a hearing loss 
disability.  In addition, the January 2000 White Memorial 
Medical Center examination specifically indicates that there 
is no impairment of hearing.  As the evidence reflects that 
the veteran does not have a current hearing loss disability, 
and such a disability is required for a finding of service 
connection, the benefit-of-the-doubt doctrine is not for 
application, and the claim for service connection for hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006); Alemany v. Brown, 9 Vet. App. at 
519-20 (1996); Brammer v. Derwinski, 3 Vet. App. at 225.

As to tinnitus, the September 1998 VA ear disease examination 
notes a history of tinnitus in both ears, but does not 
diagnose a current disorder relating to tinnitus and, as 
noted contained normal findings as to the auricles, canals, 
tympanum, and tympanic membranes.  At the September 1998 
audiology examination, the veteran complained of tinnitus, 
and he is competent to testify as to such a symptom.  Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  The December 1999 and 
January 2000 White Memorial Medical Center examinations 
described above do not diagnose tinnitus, note that HEENT is 
essentially unremarkable, and contain normal neurologic 
examination findings.

Thus, aside from the veteran's isolated complaint of tinnitus 
at the September 1998 VA audiology examination, there is no 
evidence of a current tinnitus disability.  In any event, 
there are no notations in the service medical records of 
complaints of or treatment for tinnitus and no indication 
that any tinnitus is otherwise related to service.  
Consequently, the preponderance of the evidence indicates 
that any tinnitus is not related to service, the benefit-of-
the-doubt doctrine is not for application, and the claim for 
service connection for tinnitus must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996); Brammer v. 
Derwinski, 3 Vet. App. at 225.

As to the claim for a non-service-connected pension, 38 
U.S.C.A. § 1521 (West 2002) and 38 C.F.R. § 3.3 (2006) 
provide for a non-service-connected pension for veterans who 
meet certain eligibility requirements including being 
permanently and totally disabled from non-service-connected 
disability.  38 U.S.C.A. § 1521(a) (West 2002).  For a 
veteran such as the veteran who served during the Persian 
Gulf War period, 38 C.F.R. § 3.2(i) (2006), the applicable 
pension is an "improved pension."  38 C.F.R. § 3.3(a)(3) 
(2006).  A veteran is eligible for such a pension if, among 
other things, he had at least 90 days of active service 
during a period of war, or during a period that included the 
beginning or ending period of a war, or during two periods of 
wartime service, or was served during a period of war and was 
discharged or released from service for a disability adjudged 
service connected or that official records show had such a 
service-connected disability that would have justified a 
discharge.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (i) through (iv) (2006).  

Although there is some evidence that the veteran is totally 
disabled due to a non-service-connected psychiatric 
disability (for example, the September 1998 psychiatric 
examination), he does not meet the other basic eligibility 
requirements for a non-service-connected pension.  The 
veteran's DD 214 indicates that he had active service for 
about 40 days, from July 29, 1996 to September 6, 1996, and 
was discharged due to failed medical/physical procurement 
standards.  The veteran's service records contain a September 
1996 memorandum on the subject of "authorization for 
administrative separation from service by reason of defective 
enlistment and induction due to erroneous enlistment."  In 
that document, the veteran's recruit training commanding 
officer indicates that the basis for the erroneous enlistment 
finding was that the veteran disclosed to medical staff a 
pre-service medical history of mastoiditis.  Thus, the 
veteran did not serve for 90 days and he was not discharged 
for a disability that was or should have been adjudged 
service-connected.  He therefore does not meet the basic 
eligibility requirements for a non-service-connected pension, 
the benefit-of-the-doubt doctrine is not for application, and 
the claim for a non-service-connected pension must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006).




ORDER

The claim for service connection for mastoiditis is denied.

The claim for service connection for hearing loss is denied.

The claim for service connection for tinnitus is denied.

The claim for non-service-connected pension benefits is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


